Citation Nr: 1438568	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The record before the Board consists of physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran in his VA Form 9 dated in June 2010 had requested a hearing before a Veterans Law Judge of the Board to be conducted at the RO (a Travel Board hearing).  He re-affirmed this request in a July 2010 statement.  The Veteran's authorized representative in August 2014 submitted a motion for remand of the case for a Travel Board hearing, again re-affirming the prior hearing request.  

Since Travel Board hearings are scheduled by the RO, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



